       Case 4:20-cv-01188-DPM Document 4 Filed 10/14/20 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    CENTRAL DIVISION

JIMMY AUBERT                                                 PLAINTIFF

v.                        No. 4:20-cv-1188-DPM

WALMART INC.;
GEORGE'S INC.;
CONWAY REGIONAL
HEALTH SYSTEM                                            DEFENDANTS

                               JUDGMENT
     Aubert's complaint is dismissed without prejudice for lack of
subject matter jurisdiction.



                                                  (/
                                  D .P. Marshall Jr.
                                  United States District Judge
